— In an action to recover damages for fraud and for the return of security deposited on the execution of a lease, plaintiff appeals from an order granting defendants’ motion to change the place of trial from Kings County to Sullivan County on the ground that the convenience of material witnesses will be promoted by the change. (Civ. Prae. Act, § 187, subd. 3.) Order reversed on the law and the facts, with $10 costs and disbursements, and the motion denied, with $10 costs. Although the cause of action arose in Sullivan County, defendants have not shown that the material witnesses resident in Sullivan County sufficiently outnumber the material witnesses resident in Kings County to justify a change of the place of trial, since the action is brought as of right in Kings County. Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur.